DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are moot in view of the new grounds of rejection as detailed below as necessitated by Applicant’s amendment to claim 1 which raise new issues of lacking support within Applicant’s original drawings and originally filed specification as detailed below.  However, it should be noted that prior art e.g. newly cited U.S. Patent Application Publication Number 2015/0360937 A1 to Reinmuth et al. teaches (e.g. Fig. 5, Fig. 6) wherein a surface of a film (480) is lower than the upper surface of some of the conductors (e.g. 150 and 500) or newly cited U.S. Patent Application Publication Number 2016/0137487 A1 to Nicolas which teaches (e.g. Fig. 5E) wherein a top surface of a film (120, ¶ [0083]) is lower than the top surface of conductors (112, ¶ [0072]).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly amended language to claim 1 “wherein a top surface of the film over the interconnection layer is lower than a top surface of each conductor” must be shown or the feature(s) canceled from the claim(s).  Although Applicant’s FIG. 2G shows the top surface of the film (170) lower than the top surface of some of the conductors (e.g. upper conductors 116), claim 1 also includes the step of “partially removing the film to entirely expose at least one of top to entirely cover at least one of top surfaces of the plurality of conductors”:


    PNG
    media_image1.png
    360
    851
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    334
    789
    media_image2.png
    Greyscale

None of the conductors in FIG. 2F which are entirely covered by the film (170) subsequently satisfy the limitation of the top surface of the film over the interconnection layer being lower than a top surface of each conductor.  Therefore, Applicant’s drawings fail to show together partially removing the film to entirely cover at least one of top surfaces of the plurality of conductors together with partially removing the film each conductor.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The newly amended language to claim 1 “wherein a top surface of the film over the interconnection layer is lower than a top surface of each conductor” together with the limitation “partially removing the film to entirely expose at least one of top surfaces of the plurality of conductors, and to entirely cover at least one of top surfaces of the plurality of conductors” is not supported by Applicant’s originally filed disclosure.  Although Applicant’s FIG. 2G shows the top surface of the film (170) lower than the top surface of some of the conductors (e.g. upper conductors 116), claim 1 also includes the step of “partially removing the film to entirely expose at least one of top surfaces of the plurality of conductors, and to entirely cover at least one of top surfaces of the plurality of conductors”.  None of the conductors in FIG. 2F which are entirely covered by the film (170) subsequently satisfy the limitation of the top surface of the film over the interconnection layer being lower than a top surface of each conductor.  Claims 2-6 are rejected insofar as they depend upon and inherit the indefinite language from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0214400 A1 to Shu et al., “Shu”, in view of U.S. Patent Application Publication Number 2015/0158720 A1 to Lim, “Lim”.
Regarding claim 1, Shu discloses a method of manufacturing a semiconductive structure, comprising:
receiving (e.g. FIG. 7A) a first substrate (112 under 119, ¶ [0015]);
disposing (e.g. FIG. 7A) an interconnection layer (111 including 119, ¶ [0018]) on the first substrate (112);
forming a plurality of conductors (112 in 119, 116, 117, ¶ [0020,[0021]) over the interconnection layer;
disposing a film (114, ¶ [0019]) over the plurality of conductors and the interconnection layer;
partially removing (e.g. FIG. 7A) the film (portions of 114 exposed) to entirely expose at least one of top surfaces of the plurality of conductors (e.g. top surface of 116), and to entirely cover at least one of top surfaces of the plurality of conductors (e.g. top surface of conductor over 118 remains covered, see Examiner-annotated figure below).

    PNG
    media_image3.png
    473
    739
    media_image3.png
    Greyscale

Shu fails to additionally teach partially removing the film to expose a portion of the interconnection layer and leave a portion of the interconnection layer covered by the film, wherein a top surface of the film over the interconnection layer is lower than a top surface of each conductor.
Lim teaches (e.g. FIG. 3 or FIG. 4) forming a film (306/406, ¶ [0038],[0039]) by exposing a portion of an interconnection layer (upper portion of 302/402, ¶ [0023],[0025],[0027]-[0029],[0038],[0039]) and to leave a portion of an interconnection layer (e.g. portion of 302/402 within the recess under312/ 412) covered by a film (306/406), wherein a top surface of the film (306/406) is lower than the top surfaces of conductors (bonding portions on upper surface of 302/402).  More generally, Lim teaches forming the getting or outgassing film (306/406) within a recess.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shu in order to additionally control the pressure in the cavity which is determined in part by the size of the cavity (Enclosure B) which is determined by the amount of the CMOS wafer surface removed (Lim ¶ [0038],[0039]) and since it has KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,
wherein in the instant case Lim teaches embodiments with a film without a recess (FIG. 1 layer 106, FIG. 2 layer 206) as well as embodiments with a film selectively disposed within a recess (FIG. 3 layer 306, FIG. 6 layer 406) and it would have been obvious to one having ordinary skill in the art to simply substituted a recessed film as taught by Lim for the non-recessed film of Shu with the predictable and desired result of forming a cavity with controlled pressure.

Regarding claim 2, Shu in view of Lim yields the method of Claim 1, and Shu further teaches (FIG. 7B, 7C) disposing a second substrate (132, ¶ [0015],[0016]), and Lim further teaches (FIG. 3, FIG. 4) disposing a second substrate (304/404, ¶ [0038,[0039]).

Regarding claim 3, Shu in view of Lim yields the method of Claim 2, and Shu further comprising eutectic bonding (¶ [0025]) the first substrate (112) to the second substrate (132) and Lim further teaches eutectic bonding (i.e. solder, ¶ [0035]) the first substrate (302/402) to the second substrate (304/404).

Regarding claim 4, although Shu in view of Lim yields the method of Claim 3, Shu fails to clearly teach forming a plurality of cavities between the first substrate and the second substrate.
Lim teaches forming a plurality of cavities (e.g. FIG. 3 Enclosure A and Enclosure B and FIG. 4 Enclosure A and Enclosure B).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shu with a plurality of cavities as taught by Lim in order to desirably form cavities with different pressures on the same chip for different operations (Lim ¶ [0005],[0006],[0024],[0034]).

Regarding claim 5, Shu in view of Lim yields the method of Claim 4, and Lim further discloses wherein the exposed portion of the interconnection layer (upper portion of 302) provides a sidewall (see Examiner-annotated figure below) for one of the plurality of cavities.

    PNG
    media_image4.png
    447
    753
    media_image4.png
    Greyscale

Shu in view of Lim yields the method of Claim 4, and Lim further discloses wherein the left portion of the interconnection layer provides a sidewall from one of the plurality of cavities (see Examiner-annotated figure above).

Allowable Subject Matter
Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: although prior art e.g. Lee and Liu generally teach the language of previous claim 7 as detailed previously, prior art fails to reasonably teach or suggest additionally forming a conductor over the interconnection layer and wherein the outgassing layer is over both the interconnection layer and the conductor and the method further includes removing a portion of the outgassing layer to expose a top surface of the conductor and to form a top surface of the outgassing layer substantially lower than the top surface of the conductor together with the other limitations of amended claim 7 as claimed.  Claims 8-16 are allowable in virtue of depending upon and including all of the limitations of allowable claim 7.
Additionally, although prior art e.g. U.S. Patent Number 8,350,346 B1 to Huang et al. in view of U.S. Patent Application Publication Number 2015/0158720 A1 to Lim and U.S. Patent Application Publication Number 2015/0284240 A1 to Chu et al. yielded the language of previously presented claim 17, prior art fails to reasonably teach or suggest additionally forming a conductor over the interconnection layer with the outgassing layer formed over the interconnection layer and the conductor and wherein a thickness of the outgassing layer is substantially less than a thickness of the conductor together with the other limitations of claim 17 as claimed.  Claims 18-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication Number 2015/0360937 A1 to Reinmuth et al. teaches (e.g. Fig. 5, Fig. 6) wherein a to surface of a film (480) is lower than the upper surface of some of the conductors (e.g. 150 and 500) 
U.S. Patent Application Publication Number 2016/0137487 A1 to Nicolas which teaches (e.g. Fig. 5E) wherein a top surface of a film (120, ¶ [0083]) is lower than the top surface of conductors (112, ¶ [0072]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891